DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-12, 14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,618,523. 
Claims 1, 2, 4, 7, 11, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,618,523. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,618,523 recites all of the limitations in claims 1, 2, 4, 7, 11, 12, 14, and 17 of the present invention. 
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,618,523. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,618,523 recites all of the limitations in claims 8 and 18 of the present invention. 
Claims 9, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,618,523. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,618,523 recites all of the limitations in claims 9, 10, and 19 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,618,523. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,618,523 recites all of the limitations in claim 20 of the present invention. 

Claims 1, 2, 4, 7-12, 14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,136,042. 
Claims 1, 2, 4, 11, 12, and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,136,042 recites all of the limitations in claims 1, 2, 4, 11, 12, and 14 of the present invention. 
Claims 7 and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,136,042 recites all of the limitations in claims 7 and 17 of the present invention. 
Claims 8 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11,136,042 recites all of the limitations in claims 8 and 18 of the present invention. 
Claims 9 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11,136,042 recites all of the limitations in claims 9 and 19 of the present invention. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,136,042 recites all of the limitations in claim 10 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,136,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,136,042 recites all of the limitations in claim 20 of the present invention. 

Claims 3, 5, 6, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,618,523 in view of Kim (US 2016/0209840). 
Regarding claims 3, 5, 6, 13, 15, and 16, claim 1 of U.S. Patent No. 10,618,523 discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose determining whether eyes of the human operator are focused on an object inside the autonomous vehicle  (claims 3, 13); detecting, by the one or more processors, that an autonomous capability of the autonomous vehicle is to change; and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal (claims 5, 15); determining, by the one or more processors, an alertness level of the human operator, wherein the signaling to the human operator with the second signal is further based on the alertness level (claims 6, 16). Kim teaches the use of determining whether eyes of a human operator are focused on an object inside an autonomous vehicle  (paragraphs 92, 96, 98); detecting, by one or more processors 212, 219, that an autonomous capability of the autonomous vehicle is to change (1010, figure 10); and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal  1020; determining, by the one or more processors, an alertness level of the human operator (p. 99, 102, 104), wherein the signaling to the human operator with the second signal is further based on the alertness level (p. 99, 102, 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining whether eyes of the human operator are focused on an object inside the autonomous vehicle; detecting, by the one or more processors, that an autonomous capability of the autonomous vehicle is to change; and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal; determining, by the one or more processors, an alertness level of the human operator, wherein the signaling to the human operator with the second signal is further based on the alertness level to the claimed invention of U.S. Patent No. 10,618,523 as taught by Kim for the purpose of effectively monitoring the human operator. 

Claims 3, 5, 6, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,136,042 in view of Kim (US 2016/0209840). 
Regarding claims 3, 5, 6, 13, 15, and 16, claim 1 of U.S. Patent No. 11,136,042 discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose determining whether eyes of the human operator are focused on an object inside the autonomous vehicle  (claims 3, 13); detecting, by the one or more processors, that an autonomous capability of the autonomous vehicle is to change; and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal (claims 5, 15); determining, by the one or more processors, an alertness level of the human operator, wherein the signaling to the human operator with the second signal is further based on the alertness level (claims 6, 16). Kim teaches the use of determining whether eyes of a human operator are focused on an object inside an autonomous vehicle  (paragraphs 92, 96, 98); detecting, by one or more processors 212, 219, that an autonomous capability of the autonomous vehicle is to change (1010, figure 10); and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal  1020; determining, by the one or more processors, an alertness level of the human operator (p. 99, 102, 104), wherein the signaling to the human operator with the second signal is further based on the alertness level (p. 99, 102, 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining whether eyes of the human operator are focused on an object inside the autonomous vehicle; detecting, by the one or more processors, that an autonomous capability of the autonomous vehicle is to change; and in response to the detecting, signaling, by the one or more processors, based on the driving capability profile, to the human operator with a second signal; determining, by the one or more processors, an alertness level of the human operator, wherein the signaling to the human operator with the second signal is further based on the alertness level to the claimed invention of U.S. Patent No. 11,136,042 as taught by Kim for the purpose of effectively monitoring the human operator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Kapoor, and Shibata disclose vehicle monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 14, 2022